Citation Nr: 0113800	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent pulmonary 
emboli with clotting defect.

2.  Entitlement to service connection for squamous cell 
carcinoma of the neck, to include as a result of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on honorable active duty from May 1966 to 
June 1974.  He received an other than honorable discharge for 
service from June 1974 to July 1980 and served in Vietnam 
from September 1969 to September 1970.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Although the veteran initially requested a travel board 
hearing in his VA Form 9, received in December 1999, in 
correspondence received in February 2000, he requested that 
he be scheduled for a hearing officer hearing instead.  In 
March 2000, the veteran submitted a written request that he 
be scheduled for a hearing at the Board's central office 
rather than a local hearing.  The veteran was notified in 
January 2001 that a central office hearing had been scheduled 
for April 2001.  He failed to report to the hearing and did 
not request that another be scheduled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record etiologically 
linking the veteran's recurrent pulmonary emboli with 
clotting defect to his service or any incident therein.

3.  There is no competent evidence of record etiologically 
linking the veteran's squamous cell carcinoma to his service 
or any exposure to Agent Orange in Vietnam, nor was squamous 
cell carcinoma shown within one year after service.



CONCLUSIONS OF LAW

1.  Pulmonary emboli with clotting defect was not incurred in 
or aggravated by military service or any other incident 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
Veterans' Claims Assistance Act of 2000, Pub. L No 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

2.  Squamous cell carcinoma of the neck was not incurred in 
or aggravated by military service or in-service exposure to 
Agent Orange or any other incident therein, nor may 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 
1131, 1153 (West 1991); Veterans' Claims Assistance Act of 
2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has recurrent pulmonary emboli 
with a clotting defect and developed squamous cell carcinoma 
of the neck as a result of his military service.  He further 
contends that his squamous cell carcinoma is a result of his 
exposure to Agent Orange in service.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In April 1998 the RO wrote 
to the veteran requesting he submit a formal application for 
compensation and that he submit any service medical records 
he might possess.  The RO requested treatment records from 
all the physicians the veteran provided release forms for in 
May 1998.  In October 1998, the veteran was provided a copy 
of the rating decision denying his claims and notice of his 
appellate rights.  He was provided a statement of the case in 
July 1999 and a supplemental statement of the case in May 
2000, which discuss the evidence of record, the applicable 
statutory and regulatory law and the reasons his claims were 
denied.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses with 
regard to any pulmonary embolism, clotting defect or squamous 
cell carcinoma.

Treatment records from Richard H. Wray, III, M.D., dating 
from November 1993 to July 1997, indicate that as early as 
1993, the veteran was noted to have recurrent pulmonary 
emboli and was treated chronically with Coumadin.  He also 
reported having a Greenfield filter at that time.  A July 
1997 progress note reveals that the veteran had a poorly 
differentiated metastatic squamous cell, presumably from his 
tongue (he had an excision ten years before).   

Mary K. Lawrence, M.D., submitted treatment records dating 
from May 1994 to June 1998, which address the veteran's 
recurrent pulmonary emboli and associated chronic 
anticoagulation.  A July 1995 progress note indicates that 
the veteran gave a history of having had a Greenfield filter 
since age 31 and that he had been exposed to Agent Orange in 
Vietnam.  A July 1997 treatment record notes that he had 
recently been diagnosed with squamous cell carcinoma of the 
right cervical node.  There was no obvious primary source 
despite multiple biopsies and a computed tomography (CT) 
scan.

In July 1997, the veteran underwent a CT scan of the neck, 
interpreted by Eastern Radiologists.  The impression was 
"findings worrisome for a primary carcinoma of the right 
tongue base with right jugular chain metastatic 
lymphadenopathy."  He was admitted to Pitt County Memorial 
Hospital, where Marcus Albernaz, M.D., took biopsies from his 
neck.  A July 1997 Pitt ENT Pathology report indicates an 
evaluation of squamous cell carcinoma of the neck with 
unknown primary site.  Dr. Albernaz took biopsies at the base 
of the veteran's tongue later in July and August 1997.  

A July 1997 consultation report from Craven Regional Medical 
Center noted the history of carcinoma of the tongue that was 
excised ten years before.  The veteran also had a history of 
multiple episodes of deep vein thrombosis (DVT) at ages 33 
and 44 and underwent extensive testing without a cause for 
his hypocoagulative state ever being identified.  The 
impression was metastatic lymph nodes (squamous cell) in the 
right neck, primary site unknown, questionably the tongue.  

Charles Knupp, M.D., evaluated the veteran for his lymph node 
metastasis and followed him for chemotherapy in July and 
September 1997.  Dr. Knupp also opined that Factor V Leiden 
abnormality testing should be conducted to determine whether 
it might be an explanation for the veteran's idiopathic 
venous thromboembolic disease.

In November 1997, the veteran was admitted to Pitt County 
Memorial Hospital, where Dr. Albernaz performed a right 
radical neck dissection with levator scapulae closure of his 
carotid sheath.  The postoperative diagnosis was squamous 
cell carcinoma of the tongue base.  A surgical pathology 
report showed diagnoses of carcinoma, favor mucoepidermoid 
carcinoma with metastases to a lymph node (level II) with 
cystic change and favor pleomorphic adenoma in the salivary 
gland tissue.  

An April 1998 Eastern Radiologists CT scan of the veteran's 
neck reveals the conclusion of status post radical neck 
dissection and radiation therapy.  There was no evidence of 
residual or recurrent mass to suggest any tumor.

William A. Ballance, Jr., M.D., in a November 1999 letter, 
indicates that the veteran was initially diagnosed with 
squamous carcinoma arising from his posterior tongue in 
December 1987 and subsequently had a lymph node removed in 
July 1997 that proved to have metastatic poorly 
differentiated squamous carcinoma cells.  Dr. Ballance also 
notes that squamous carcinoma of the posterior tongue with 
metastases to the neck has not been identified by VA as a 
neoplasm associated with exposure to certain herbicide 
agents.  He notes that respiratory cancers are included and 
questioned whether oral cancers, such as the veteran's, 
should also be included in VA's list since the posterior 
pharynx would certainly be exposed to agents inhaled through 
the nose or mouth en route to the airway.  

Laws and Regulations

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service connection on a 
presumptive Agent Orange basis is not available under the law 
for squamous cell carcinoma of the neck or tongue.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Federal Register Volume 59, No. 23, Thursday February 3, 
1994, page 5163, referred to a study by the National Academy 
of Sciences (NAS), on which Congress based the presumptive 
list of diseases.  The cited text indicated that researchers 
found limited/suggestive evidence of an association between 
exposure to herbicides and respiratory cancers, specifically 
cancers of the lung (including the bronchus), larynx, and 
trachea.  The Board finds the wording of the NAS report and 
the subsequently enacted law and regulations intended to 
limit the applicability of presumptive in-service incurrence 
to cancers of those portions of the respiratory system 
specifically identified.  Therefore, the squamous cell 
carcinoma is not presumed to have been incurred in service as 
a result of herbicide exposure.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).

Where entitlement to service connection for a disorder on a 
presumptive basis is not established, a veteran is not 
precluded from establishing service connection for a claimed 
disability on a direct incurrence basis under the provisions 
of 38 U.S.C.A. § 1110.  See Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Secondary service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Analysis

Although the evidence clearly shows that the veteran has been 
diagnosed with recurrent pulmonary emboli with clotting 
defect, as early as the early 1990's and squamous cell 
carcinoma of the neck in 1997, there is no objective medical 
evidence that these disabilities were present in service nor 
does the evidence of record link them to his service or any 
incident therein.  See Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997); see also Summers v. Gober, No. 00-7019 (Fed. 
Cir. Sept. 1, 2000)(veterans with diseases diagnosed after 
service must still provide competent medical evidence that 
links it to service).  In this respect, the Board 
acknowledges the private treatment records which note the 
veteran's history of DVT's and recurrent pulmonary emboli at 
the ages of 31 and 33.  Nothing in the evidence suggests that 
the circulatory disorders are related to service.  Evidence 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that examiner 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  See also Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993). (A medical opinion 
based upon an incomplete and inaccurate history is of no 
probative value.).  Although Dr. Ballance suggested that VA 
should include oral cancers to the list of diseases presumed 
to be a result of exposure to certain herbicides, he did not 
specifically link the squamous cell carcinoma to his exposure 
to Agent Orange and stated only the proximity of the base of 
the tongue to areas associated with presumptive respiratory 
cancers.  As noted above, the Board is not at liberty to find 
the squamous cell carcinoma presumptively service connected.  
Moreover, Dr. Ballance merely suggests that VA consider 
whether oral cancers should be included as presumptive 
cancers due to exposure to certain herbicide agents.  Such an 
opinion, couched in equivocal terms, is not entitled to any 
real probative value.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
preponderance of the evidence is against service connection 
for recurrent pulmonary emboli with clotting defect and for 
squamous cell carcinoma of the neck.


ORDER

Service connection for recurrent pulmonary emboli with 
clotting defect is denied.

Service connection for squamous cell carcinoma is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

